DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaka (US 2015/0137623) in view of Thomas (US 5,006,952 “IDS”).
Referring to Claim 1, Shirasaka teaches a method for touch detection comprising employing a circuit comprising:
a first device having a first pair of unconnected plates (see Electrode A and Electrode B in fig. 1) and an edge source coupled therebetween (see Power source in fig. 1);
a second device having a second pair of respective unconnected plates (see Electrode A’ and Electrode B’ in fig. 1), the method comprising:
applying at least one differential edge between the first pair of unconnected plates using the edge source (see paragraph 21 which shows the power source supplying an alternating voltage to the power feeding apparatus) and;

Shirasaka does not teach a charge sensor coupled between unconnected plates and using an output signal of the charge sensor to sense an imbalance in a near field channel formed between the plates. Thomas teaches a charge sensor coupled between unconnected plates (see sensor 48 of fig. 5 and plates 22 of fig. 5) and using an output signal of the charge sensor to sense an imbalance in a near field channel formed between the plates (see col. 4, lines 16-24 which shows the charge amplifier detecting an imbalance which makes it a sensing device and the output of the amplifier shows the imbalance between the capacitances). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Thomas to the device of Shirasaka in order to reduce complexity of the device and therefore, reduce cost.
Referring to Claim 3, Shirasaka also teaches the first device as a low impedance transmitter (paragraph 21 which shows a voltage source which is low impedance).
Referring to Claim 4, Shirasaka also teaches transmitting a sequence of differential edges (paragraph 21 which shows supplying alternating voltage).
Referring to Claim 5, Thomas also teaches the charge sensor having a low input impedance (ABSTRACT showing voltage signals which are low impedance).

Referring to Claim 8, Thomas also teaches a resettable charge amplifier (see col. 4, lines 16-24 and 48 of fig. 5) configured to integrate charge over a duration of a current pulse (see col. 4, lines 32-39 which shows controlling positive or negative during a clock pulse).
Referring to Claim 11, Thomas also teaches transmitting timing information out-of-band and controlling sampling of the second device according to the timing information (see col. 5, line 61 to col. 6, line 5 which shows the controlling of oscillation which is the sampling).
Referring to Claim 12, Thomas also teaches determining when to sample the output signal according to a signal characteristic of the output signal (see col. 8, lines 3-18 noting the sinusoidal output of the charge amplifier).
Referring to Claim 13, Shirasaka also teaches measuring a current path direction between the second pair of plates to determine which plate of the second device is more strongly coupled to a plate of the first device (paragraph 44 noting that measuring direction can activate one of two switches which can determine sink).
Referring to Claim 14, Shirasaka teaches a further edge source between the second pair of plates (see battery 22 of fig. 2), applying at least one further differential edge between the second pair of unconnected plates using the further edge source (paragraph 28 which shows the battery supplying power to the second plates), and detecting touch (paragraph 51 which shows detecting touch by using a sink detection 
Referring to Claim 15, Shirasaka also teaches applying the at least one differential edge and the at least one further differential edge alternately (paragraph 21 which shows the power source supplying alternating voltage).
Referring to Claim 16, Thomas also teaches controlling the devices to time division multiplex the at least one differential edge and the at least one further differential edge (see col. 1, lines 33-40 which shows multiplexing in a time sharing arrangement).
Referring to Claim 17, Thomas also teaches the first device having a further pair of unconnected plates and wherein the method comprises receiving the output signal alternately from the second pair and the further pair (see plates A, B, C, D, E, and F in fig. 6 and col. 1, lines 44-45 which shows alternating signal).
Referring to Claim 18, Thomas also teaches the second device having a further pair of unconnected plates and wherein the method comprises receiving the output .

Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaka and Thomas and further in view of Morehouse et al. (US 9,358,443).
Referring to Claim 21, the combination of Shirasaka and Thomas does not teach the circuit used for touch detection for fencing. Morehouse teaches the circuit used for touch detection for fencing (fig. 5 and col. 7, lines 1-14 which shows touching weapons to sensors). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Morehouse to the modified device of Shirasaka and Thomas in order to expand the capabilities of the circuit including use for recreation and sport.
Referring to Claim 22, Morehouse also teaches the circuit placed close to a player body (see body in fig. 5), and wherein plates comprise a weapon (12 of fig. 3), a weapon tip (50 of fig. 3), a lame (21 and 22 of fig. 1), and a local pad, the local pad coupling to a player body (see col. 5, lines 3-20 showing a contact with a human body covered by a fabric).
Referring to Claim 23, Morehouse also teaches an additional pad used for coupling a surrounding environment (see col. 5, lines 43-62 showing connection with an external wireless device).
Referring to Claim 24, Morehouse also teaches a player body coupled to a weapon grip and wherein plates comprise a weapon (23 of fig. 3), a grip (45 of fig. 3), and a weapon tip (50 of fig. 3).

Referring to Claim 26, Morehouse also teaches a signal transmitted via a piste for floor hit detection (see col. 7, lines 1-14).

Claims 2, 7, 9, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaka and Thomas and further in view of Iwata et al. (US 2007/0076499).
Referring to Claim 2, the combination of Shirasaka and Thomas does not teach encoding information in the at least one differential edge and decoding the information using from the output signal. Iwata teaches encoding information in the at least one differential edge (paragraph 179 showing encoder 314) and decoding the information using from the output signal (paragraph 127 noting the claim does not state where the output signal is coming from so any output signal from any part of the device can be used). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Iwata to the modified device of Shirasaka and Thomas in order to avoid unnecessary distortion in the sensed signal.
Referring to Claim 7, Iwata also teaches a regulated cascode transimpedance amplifier (see transistors in amplifiers in 104, 105, and 106 in fig. 1 wherein the transistors are in vertical stacked formation and the transistors convert current to voltage as shown in paragraph 89). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of 
Referring to Claim 9, Iwata also teaches the charge sensor operably coupled to an analog-to-digital converter (paragraph 179 where no mention of direct coupling is stated which means AD converter 320 can be coupled to a sensor by way of another device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Iwata to the modified device of Shirasaka and Thomas in order to avoid unnecessary distortion when used in greater bandwidths.
Referring to Claim 10, Thomas also teaches the output of the charge sensor sampled according to a transmission period of the at least one differential edge (see col. 8, lines 3-18 noting the sinusoidal output of the charge amplifier).
Referring to Claim 20, Iwata also teaches the processing gain used for the encoding and decoding (paragraphs 127 and 179 and fig. 1 which shows amplifiers 104-106 connected to decoder 102).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaka and Thomas and further in view of Suwald (US 2018/0144170).
Referring to Claim 19, the combination of Shirasaka and Thomas does not teach the plates providing a shield between non-respective plates of the first and second pairs shaped to shield parasitic capacitance between non-respective plates of the first and second pairs. Suwald teaches the plates providing a shield between non-respective plates of the first and second pairs shaped to shield parasitic capacitance between non-.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaka and Thomas and further in view of Yang et al. (US 2016/0042216).
Referring to Claim 27, the combination of Shirasaka and Thomas does not teach the circuit used for secure device authentication. Yang teaches the circuit used for secure device authentication (see beginning of paragraph 4 which states personal authentication system). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Yang to the modified device of Shirasaka and Thomas in order to better deliver accurate information to the correct user.

Claims 28, 29, and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaka, Thomas, and Yang and further in view of Suwald (US 2018/0144170).
Referring to Claim 28, Yang teaches using the first device as a key device and the second device as a secure device and wherein one of the plates of the key device is located closer to a body of a user (see fig. 3 where the finger is closer to an upper 
Referring to Claim 29, Yang also teaches both of the key and secure devices comprise edge sources for transmitting and charge sensors for receiving (paragraph 9 noting the voltage unit and the fingerprint recognition unit) and wherein the method further comprises alternating the devices in turn between transmitting and receiving (paragraph 73 which shows disconnect of common voltage input terminal when receiving).
Referring to Claim 31, Yang also teaches authentication by transmitting a cryptographic challenge between the key and secure devices and receiving a response between the key and secure devices (paragraph 4 noting fingerprint input and response).

Referring to Claim 33, Yang also teaches using cryptographic processing gain for at least one of secure sensitivity improvement and secure noise immunity (paragraph 4 showing secure sensitivity improvement).
Referring to Claim 34, Yang also teaches capacitive sensing to determine which plate of the key device plates is closest to a user’s body to determine orientation of the key device (fig. 3 which shows the upper capacitive plate closer to the finger).
Referring to Claim 35, Yang also teaches verifying direction of a dominant field path with respect to the orientation for preventing unauthorized access by proximal bodies (paragraph 76 showing directions X read line and Y read line).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaka, Thomas, Yang, and Suwald and further in view of Morehouse.
Referring to Claim 30, the combination of Shirasaka, Thomas, and Yang does not teach measuring a round trip transmission propagation delay between the key and secure devices. Morehouse teaches measuring a round trip transmission propagation delay between the key and secure devices (see col. 6, lines 53-67 which shows capacitive delay). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Morehouse to the modified device of Shirasaka, Thomas, Yang, and Suwald in order to expand the capabilities of the circuit including use for recreation and sport.

Response to Arguments
Applicant’s arguments with respect to claim(s) 19 and 28-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.
Regarding Claim 1, the applicant argued that Shirasaka does not teach a method for touch detection. Paragraph 51 of Shirasaka teaches sensors detecting the contact of the contact point. There is no further detail in the claims as to what object is specifically doing the touching and what object is specifically is detecting the touch. Without these specifics, then all Shirasaka needs to prove is any detection of any touch in any way in order to read on “a method for touch detection”, which paragraph 51 of Shirasaka clearly teaches.
The applicant argued that Shirasaka does not teach an “edge source” and a “differential edge”. Contrary to the applicant’s argument that the term “differential edge” has a specific meaning, the examiner performed a search of the term “differential edge” and found other references to have a different meaning of the term. For example, US Patent 10,497,107 teaches a differential edge detector which detects “zero-crossings of the second-order directional derivative in the gradient direction”. This is a completely different meaning of the term than “the rate of change (high-frequency component in the frequency domain) characteristics”, as stated in the applicant’s arguments. An “edge source” is also not well known in the art to be “required to concentrate the energy of 
The applicant argues that the amplifier in Thomas is not coupled between the pair of unconnected plates, further arguing that there is only a single input to the amplifier. Firstly, the claim does not specifically state that two separate inputs are required from each of the plate outputs. Second, it is clear in fig. 5 of Thomas that the outputs of both plates (A and B) both meet at the same amplifier 48. This can also clearly be construed as the amplifier being between the plates.
The lack of specifics, such as what is stated above, make the device of Claim 1 as more of a basic, voltage driven, double capacitor circuit with a touch detection device. This is what makes Shirasaka and Thomas properly combinable as both references teach a similar voltage driven, double capacitor circuit and applying the amplifier of Thomas to the device of Shirasaka would not make the device inoperable.
While the examiner agrees that the applicant’s invention may be different from the cited art, the lack to detail makes the references cited read on the limitations of claim 1 as currently worded and more specifics to the claim are needed in order to overcome the cited references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EUGENE YUN/           Primary Examiner, Art Unit 2648